Citation Nr: 1017286	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  04-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from August 1945 to 
November 1945 and from October 1950 to November 1951; he was 
awarded the Purple Heart Medal.  

The issue on appeal was originally denied by the Department 
of Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico (RO).  In October 2006, the Board of Veterans' Appeals 
(Board) denied the claim for service connection for PTSD.  
The Veteran appealed the denial to the Court of Appeals for 
Veterans Claims (Court).

The October 2006 Board denial of service connection for PTSD 
was vacated and remanded by a Court Order in May 2008 based 
on a Joint Motion For Remand filed by the Veteran and VA.  
(Joint Motion).

A letter was sent to the Veteran's representative on January 
9, 2009, with a copy sent to the Veteran, in which the 
Veteran was given 90 days from the date of the letter to 
submit additional argument or evidence in support of his 
appeal prior to the Board's readjudication.  No additional 
pertinent evidence has been received from the Veteran.  

In response to the May 2008 Joint Motion, the Board remanded 
the issue on appeal to the RO for additional development.

The Board's remand directives have not been completed, and 
the issue of entitlement to service connection for PTSD is 
again REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  Stegall v. West, 11 Vet. App. 268 
(1998).



REMAND

This case was remanded by the Board in May 2009 for 
additional development, to include a VA psychiatric 
examination, with nexus opinion, to determine whether the 
Veteran had PTSD due to service stressor in accordance with 
the discussion in the Joint Motion.  The Joint Motion 
concludes that the October 2002 examination report upon which 
the Board relied in its October 2006 denial lacked adequate 
detail, citing among other factors that the examiner did not 
describe specific stressor events considered traumatic, did 
not discuss the Veteran's mental status or actual symptoms, 
and did not explain why the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) criteria for a diagnosis of PTSD were not 
met.  The Joint Motion directed that VA schedule a new 
examination as a more conclusive foundation upon which to 
render a decision.  

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2008).  A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
provides that all psychiatric diagnoses must conform to DSM-
IV.

It was noted in the Board's May 2009 remand that the Veteran 
had been awarded the Purple Heart Medal for a bayonet wound 
received in action in Korea in February 1951, which means 
that he has a confirmed service stressor.  

However, the examiner was to determine whether the criteria 
for a clinical diagnosis of PTSD were met and provide a 
detailed rationale as to whether the Veteran's symptoms meet 
each of the components of the diagnostic criteria for PTSD 
under DSM-IV.  Although a psychiatric evaluation was 
conducted in September 2009, the examiner found that the 
Veteran did not meet the DSM-IV stressor criterion without 
any explanation, including a discussion of the confirmed 
service stressor.  

In somewhat contradiction to the finding that the Veteran did 
not have PTSD, the examiner observed that there was total 
occupational and social impairment due to PTSD signs and 
symptoms but also concluded that the Veteran did not meet the 
DSM-IV criteria for a diagnosis of PTSD.  No discussion of 
these findings was provided except for the notation that the 
Veteran's cognitive limitations overshadowed any other 
neuropsychiatric condition, including PTSD, which the Veteran 
might be exhibiting.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall, above.  Consequently, the Board finds 
that the RO did not adequately comply with the terms of the 
Board's May 2009 remand instructions.  Id.  

Based on the above, this case is again REMANDED for the 
following actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for PTSD since September 
2009, the date of the most recent 
evidence on file.  After securing any 
necessary authorization, the AMC/RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  After the above has been completed, 
the AMC/RO will arrange for the review 
of the Veteran's claims files by the 
examiner who saw the Veteran in 
September 2009 for clarification in 
order to determine whether the Veteran 
has PTSD due to a confirmed service 
stressor.  The following considerations 
will govern the review and opinion:

a.  The claims folder, including 
all medical records obtained and a 
copy of this remand, will be 
reviewed by the examiner.  In 
addition to the specific directive 
of addressing the evidence of 
record as noted below, the 
examiner must acknowledge receipt 
and review of the claims folder, 
the medical records obtained and a 
copy of this remand.  In all 
conclusions, the examiner must 
identify and explain the medical 
basis or bases, with 
identification of the evidence of 
record.

b.  The examiner will indicate 
whether the criteria for a 
clinical diagnosis of PTSD are 
met.  A detailed rationale must be 
stated as to whether the Veteran's 
symptoms meet each one of the 
components of the diagnostic 
criteria corresponding to PTSD 
under the DSM-IV.

c.  Provided a diagnosis of PTSD 
is confirmed, the examiner must 
then determine whether the Veteran 
has PTSD that is due to his 
verified in-service stressor of 
participation in combat while in 
Korea involving his wounding by a 
bayonet, for which he was awarded 
the Purple Heart Medal.

d.  The VA reviewer's conclusions 
should consider, and refer to 
where appropriate, the several VA 
and private treatment providers' 
reports that address the issues of 
the diagnosis and etiology of the 
Veteran's psychiatric disorders, 
including but not limited to VA 
examination reports dated from 
August 1994 through August 2004; 
the May 2002 report of Dr. R.C.G., 
private psychiatrist; and the 
January 2006 report of Dr. J.A.J., 
a VA psychiatrist.

e.  If the reviewer is unable to 
render an opinion without resort 
to speculation, this should be 
noted and explained.

f.  If the reviewer responds to 
the above inquiry that he or she 
cannot so opine without resort to 
speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that needs to be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

3.  If the VA examiner referred to 
above is unavailable, the AMC/RO will 
obtain the above opinion from another 
appropriate health care provider after 
review of the claims files.

4.  The AMC/RO must ensure that all 
directed factual and medical development 
as noted above is completed.  In the 
event that the requested report does not 
contain sufficient detail, the AMC/RO 
must take any appropriate action by 
return of the report to the examiner for 
corrective action.  See 38 C.F.R. § 4.2 
(If the findings on an examination 
report are incomplete, it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes.).  

5.  Thereafter, the AMC/RO must 
readjudicate the claim of service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


